Citation Nr: 1755019	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 3, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and V.I.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from September 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his friend, V.I., appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in August 2013.  A transcript of the hearing has been associated with the claims file.

The Board previously considered this matter in January 2014 and remanded the claim for further evidentiary development.  The Veteran was subsequently assigned a 100 percent schedular evaluation effective March 3, 2014.  The Board again considered this matter in February 2017 and granted a 50 percent evaluation for PTSD for the period prior to March 3, 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's February 2017 decision to the extent that it denied an initial evaluation in excess of 50 percent for PTSD prior to March 3, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to August 1, 2012, and for the period from February 11, 2013, to March 2, 2014, the Veteran's PTSD did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From the period from August 1, 2012, to February 10, 2013, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms, but it did not cause total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to August 1, 2012, and for the period from February 11, 2013, to March 2, 2014, the criteria for an evaluation in excess of 50 percent for PTSD were not met.

2.  For the period from August 1, 2012, to February 10, 2013, the criteria for an evaluation of 70 percent for PTSD, and no higher, were met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Legal Standard

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  The Veteran has been assigned a 50 percent rating for PTSD under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers will be discussed.  However, while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside of the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

II.  Period prior to August 1, 2012.

With respect to the period prior to August 1, 2014, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  

The Veteran's representative has contended that the Veteran's psychological symptoms that were documented in the March 2014 VA examination and which ultimately led to his assignment of a 100 percent schedular evaluation have been present for the entire period on appeal.  As such, the Veteran seeks a 100 percent rating beginning on the date the Veteran was granted service connection for PTSD.

At the hearing, the Veteran contended that his PTSD caused gross impairment in thought process and communication in addition to delusions or hallucinations.  He also testified that certain sounds triggered his PTSD-related symptoms and on one occasion had caused him to be so startled that he threw coffee on an employee at a car dealership.  The Veteran also endorsed panic attacks more than once per week, confusion with complex commands, difficulties with interacting with coworkers before retiring, and frequent memory loss, including the names of loved ones or doctors.  The Board also notes that the Veteran reported at the hearing having engaged in self-harm behavior on one occasion that he estimated was in 2012, during which he attempted to cut himself with a box cutter. The Veteran's friend and the other witness at the hearing, also reported that when he was assisting the Veteran complete a claims form roughly three years before the hearing, the Veteran became so angry that he thought the Veteran intended to physically harm him.  

The Board notes that these witnesses are competent to describe these observable symptoms of the Veteran's psychological disability.  They Board also has no reason to doubt the sincerity of their intentions in giving testimony before the Board.  However, a review of the Veteran's contemporaneous treatment records relating to the period prior to August 1, 2012, suggest that the Veteran had a greater degree of functioning and do not include complaints to or observations by the Veteran's treating clinicians of the degree or severity of psychological symptoms that the Veteran described at the hearing.  The discrepancy between these contemporaneous records and the testimony of V.I. and the Veteran reduces the probative weight that can be given to this testimony, to the extent the Board is considering the period prior to August 1, 2012, and from February 11, 2013, through March 2, 2014.  

For instance, to evaluate the Veteran's contentions, he was afforded a VA medical examination in September 2009.  In contrast to the Veteran's testimony at the hearing, the Veteran was observed to have a normal memory at that time.  The Board notes that the Veteran did exhibit tense psychomotor activity, cried several times during the evaluation, had a constricted affect, and was anxious and dysphoric in his mood at that examination.  However, the Veteran also was noted to have good impulse control, failed to report inappropriate, obsessive, or ritualistic behavior, had intact attention, was cooperative with the examiner, and reportedly denied suicidal thoughts at that time.  This examination report and the clinical records that follow also fail to include complaints of more than weekly panic attacks, as the Veteran suggested at the hearing, which further reduces the probative weight that can be given to the hearing testimony.

At his September 2009 VA examination, the Veteran was also assigned a Global Assessment of Functioning (GAF) score of 65, which is indicative of fairly mild psychological symptoms and impairments.  Taken with the reports of the Veteran's close relationship with family members and only occasional social isolation, the Board finds that this contemporaneous medical examination suggests that the Veteran's psychological symptoms from the period prior to August 2012 did not cause the degree of occupational and social impairment contemplated by the criteria for a 70 percent evaluation for PTSD.

The treating clinical records from this period also suggest a milder degree of psychological symptoms than the Veteran reported at the hearing.  For instance, at a clinical evaluation in December 2012, the Veteran continued to have a flat affect but again denied suicidal or homicidal ideation.  The Board recognizes that the veteran was assigned GAF scores of 53 to 55 in the fall and winter of 2009-2010.  Yet despite these scores suggesting moderate psychological impairment, the Veteran's treating clinicians failed to describe the obsessive rituals that interfered with routine activities, illogical speech, near-continuous panic or depression, neglect of personal appearance and hygiene, or suicidal ideation that is indicative of a 70 percent evaluation for PTSD.  On the contrary, a VA treatment note from April 2010 indicated the Veteran had been restless the past few days, but presented with a euthymic mood with a congruent affect, clear and goal-oriented speech, and intact insight and judgment.  The Veteran also was assigned a GAF score of 65 at that time.  

There are some inconsistent reports in June 2011 with respect to an episode of suicidal ideation or thoughts or actions to self-harm.  For instance, the Veteran reported to his treating psychological clinician in June 2011 that he had been hospitalized for a physical ailment the month prior and went "AWAL" with the intention of suicide.  However, a VA treatment note from May 2011 includes a report from the Veteran that he had been taken off his psychotropic medication after undergoing surgery and had had a bad episode of depression a week and half prior that was associated with suicidal thoughts.  Notably, the Veteran reported that he was "feeling better" in by the time of that clinical visit, and he denied any suicidal symptoms at that time with reports of only mild anxiety.  

Ultimately, the clinical evidence and reports of medical history to treating clinicians from the period prior to August 2012 simply do not contain the degree, severity, or frequency of psychological symptoms that would suggest the Veteran's social and occupational functioning was severe enough to warrant a 70 percent evaluation.  The Veteran did exhibit some signs of social isolation, difficulty with concentration, and constricted affect from that period.  However, suicidal ideation or thoughts of self-harm appeared to be fleeting.  The Veteran also generally failed to exhibit any signs of spatial disorientation, inattention to personal appearance or hygiene, abnormal speech, or near-continuous panic or depression.  Notably, in a clinical note from as late as July 2012, the Veteran reported that he was doing "pretty good." Upon examination, the Veteran was observed to have normal speech, good insight and judgment, a euthymic mood, and an even affect. 

Accordingly, the Board finds that the preponderance of the probative evidence of record prior to August 2012 suggests that the Veteran's PTSD did not satisfy the criteria for a 70 percent evaluation.  As such, his claim must be denied with respect to that period.

III.  Period from August 1, 2012, to February 10, 2013.

The record does indicate that the Veteran experienced an exacerbation of his symptoms beginning August 2012.  Pursuant to the JMPR, the Board has considered whether a staged rating is appropriate in this claim.

The record indicates that the Veteran was involved with significant stress with his family beginning in August 2012, and the treatment notes from the months immediately following this event suggest that the Veteran was experiencing an increased level of social and occupational impairment.  A review of these records indicates that the Veteran sought treatment at a VA clinic in New York while spending his summer near his family.  The Veteran reported not doing very well at that time after he was assaulted by his son-in-law.  He explained that he was having difficulty managing the stress of the situation, was worried he might have attempted to seriously harm his son-in-law during the altercation, had a guarded and flat affect, and exhibited a depressed mood.  At a follow-up visit from October 2012, the Veteran again endorsed having a difficult time after the altercation.  He stated that he had lost 30 pounds, felt quite significantly depressed, had engaged in no socialization, and began experiencing suicidal ideation.

In December 2012, the Veteran reported to his treating VA clinician that he had been feeling quite despondent roughly three weeks prior and had attempted to cut his arm.  Although the Veteran reportedly denied suicidal ideation at that visit, the Veteran reported moderate anxiety with tachycardia that affected his concentration and focus, and reported very limited socialization with mild irritability.  Although the Veteran's objective clinical psychological signs from a January 2013 VA clinical assessment appeared to have improved, the Veteran continued to report significant stress and depression at that time.  

Overall, the Board finds that, with respect to the period from August 1, 2012, to February 10, 2013, the Veteran's PTSD caused an increased level of occupational and social impairment, as evidenced by the extreme depression, difficulty with concentration associated with anxiety-related tachycardia, and the Veteran's ultimate attempt to cut his arm.  Accordingly, the Board finds that, with respect to this period, the criteria for a 70 percent evaluation for PTSD are met.  However, the Board does not find that the criteria for a 100 percent rating were met during that period.  Despite the Veteran's significant exacerbation of his symptoms, the clinical records at the time did not suggest that the Veteran experienced total social and occupational impairment.  For instance, there was no indication that the Veteran received sustained inpatient treatment for his psychological symptoms, that he experienced persistent delusions or hallucinations, that he was intermittently unable to tend to activities of daily living, that he was disoriented to time or place, or that he was a persistent harm to himself or others.  As such, the Board does not find that an evaluation in excess of 70 percent is warranted.

IV.  Period from February 11, 2013, to March 2, 2014.

The record indicates that the Veteran's symptoms began improving in early 2013 and suggest that the significant exacerbating episode the Veteran experienced in the latter half of 2012 had subsided by February 11, 2013.  Specifically, a VA treatment note from that day indicated that the Veteran was doing better at that time, that he was able to deal with the stressors in his life more effectively, and that his medicine seemed to be working.  Upon examination, the Veteran was reported to have an appropriate appearance, was fully oriented and attentive, had normal speech, was cooperative, had an appropriate mood with a congruent affect, had normal perceptions and, and had normal thought content.  In contrast to the Veteran's testimony at the hearing, there were no reports of persistent panic attacks, abnormal memory impairment, or inappropriate behavior.  

The Veteran reiterated at a VA clinical visit in May 2013 that he had been doing quite a bit better in the recent past, denied irritability and suicidal ideation, and again underwent a largely unremarkable mental status examination.  Notably, the Veteran's activities at that time included going to the beach, shopping, reading, and engaging in church activities.  Subsequent treatment records, including from June 2013, suggest that the Veteran did experience some recurrence of depressive or anxiety-related symptoms.  However, the Veteran's treatment records from the period from February 2013 to March 2, 2014, do not include the significant suicidal thoughts or self-harm attempts that had characterized the period from August 2012 to February 2013.  They also include ongoing reports of full orientation, intact cognitive functioning, and normal speech.  Although the Veteran did report one instance of experiencing homicidal thoughts in September 2013, the Veteran reported that he was able to work through these symptoms and indicated that he was fairly stable.  Similarly, despite reports of "marked" isolation, hypervigilance, and irritability, he denied suicidal ideation at that time, was actively going to church and working out regularly, and was performing some handyman work.  

Viewed as a whole, the Board finds that the criteria for an evaluation in excess of 50 percent is not warranted for the period from February 2013 to March 2, 2014.  Despite an isolated report of homicidal ideation, the Veteran continued to engage in church activities and some handyman work.  He also failed to exhibit persistent abnormalities in speech, appearance, orientation, or personal appearance or hygiene.  The fairly mild psychological signs and symptoms from this period suggest that the Veteran's social and occupational impairment did not rise to the level contemplated by a 70 percent evaluation for the period from February 11, 2013, to March 2, 2014.  As such, his claim for an increased evaluation for this period must be denied.

Pursuant to the JMPR, the Board has considered the reports of occasional suicidal ideation leading up to the Veteran's December 2012 incident of self-harm.  However, viewed as a whole, any reports of suicidal ideation were isolated during that period, and were also accompanied by otherwise largely unremarkable mental status examinations, including normal speech and orientation with largely normal judgment or insight.  They did not result in the level of social and occupational impairment contemplated by a higher rating.  As such, for the reasons described above, a rating in excess of 50 percent for the period prior to August 2012 and for the period from February 2013 to March 2014 is not warranted.  

The Board has also considered the GAF scores that have been assigned to the Veteran, as noted above.  However, the Board notes that treating and examining clinicians have not suggested that the Veteran's GAF score was lower than the 50s at any point during the period currently on appeal.  This is indicative of no more than moderate psychological impairment.  Moreover, a GAF score can fluctuate from day to day and does not describe the degree of impairment in specific clinical details that are useful for an assignment of an evaluation in accordance with the General Rating Formula.  The Board has considered these scores.  However, for the reasons described above, does not find that they warrant an increase in evaluation beyond the staged 70 percent evaluation from August 2012 to February 2013.  

Finally, the Board has also considered the Veteran's testimony that he experienced significant memory lapses and frequent panic attacks.  As indicated above, the Board does not doubt the sincerity of the Veteran's beliefs with respect to these symptoms.  However, the Board cannot give substantial weight to this evidence as the contemporaneous treatment records from the period on appeal do not include any evidence of similar complaints and the Veteran's treating clinicians have generally failed to report any lapses in memory or report any persistent episodes of panic attacks.  As such, the Board finds that the only increase in evaluation warranted is to 70 percent for the period from August 1, 2012, to February 10, 2013.

V.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran's claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C. § 7105 (d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board finds that VA has satisfied its duty to assist the Veteran in substantiating his claim.  All relevant records that have been identified have been associated with the Veteran's claims file, VA treatment records.  Additionally, the Veteran was provided a VA medical examination in September 2009 and March 2014.  The examination was performed by a medical professional based on a solicitation of history and symptomatology from the Veteran.  This clinician also provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

ORDER


Entitlement to an evaluation in excess of 50 percent for PTSD prior to August 1, 2012, and for the period from February 11, 2013, to March 2, 2014, is denied.

Entitlement to an evaluation of 70 percent for PTSD, and no higher, for the period from August 1, 2012, to February 10, 2013, is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


